Title: From James Madison to Rufus King, 16 December 1802
From: Madison, James
To: King, Rufus


Sir,
Washington, Department of State, December 16. 1802.
Having in a private letter under Cover of one to Mr Low, of New York, communicated the result of yours on the subject of your return to the United States in a national ship, and having had nothing to add to my last several letters on other subjects, I have thus long delayed an Official answer to your letters numbered from 64 to 75, inclusive. I now acknowledge the receipt of them, and inclose the permission which you ask, to return to the United States. Your Successor is not yet named.
The satisfaction which the President has derived from the manner in which you have pursued the several objects committed to you, and which I am authorised to repeat to you on this occasion, makes him the more regret that the particular accommodation, wished for the repassage of your family, could not be afforded. Considering the actual situation and calls for the public vessels not laid up, the only Chance of such an arrangement lay in the returns from the Mediterranean, and that Chance is frustrated by the Quarantine regulations in Great Britain to which vessels from that quarter are subjected.
By the Communications, of the 6th day of October, received from Mr Gore it appears that the proposition for adjusting the boundary in the North West Corner of the United States is not relished by the British Government. The proposition was considered by the President as a liberal one; inasmuch as the more obvious remedy for the error of the Treaty would have been, by a line running due North from the most Northern source of the Mississippi, and intersecting the line running due West from the Lake of the Woods; and inasmuch as the branch heading nearest the Lake of the Woods may not be the longest or most navigable one, and may consequently favor the wish of the British Government to have access to the latter. The proposition for these reasons would not have been made, but from a desire to take advantage of the present friendly dispositions of the parties for the purpose of closing all questions of boundary between them. As it is not probable however that the settlement of this particular boundary will for some time be material, and as the adjustment proposed is not viewed by the British Government in the same light as by the President, it is thought proper that it should not for the present be pursued; and that the other questions of boundary should be adjusted with as little delay as possible. In the mean time, further information with respect to the head waters of the Mississippi, and the Country connected with them, may be sought by both parties; it being understood that the United States will be as free to be guided by the result of such enquiries in any future negociation, as if the proposition above referred to had never been made by them. Should it be most agreeable to the British Government to have an early survey instituted with a view to a proper boundary, in this case, the President authorises you to concur in such an arrangement.
Monday the 6th Inst. was the day for the meeting of Congress, A Quorum of the Senate was not made ’till Monday last. The Message of the President was sent yesterday. A Copy of it is inclosed. With great Respect and esteem I have the Honor to be, sir, Your Very Obed servant,
James Madison
 

   
   RC (CtY); letterbook copy (DNA: RG 59, IM, vol. 6); partial Tr (DLC: Monroe Papers). RC in a clerk’s hand, signed by JM. Docketed, “with Letter of Recall / recd. 10 feb./ Boundary of Northwest.” Partial Tr, which consists of the third paragraph of the RC, was enclosed in JM to Monroe, 14 Feb. 1804 (DLC: Monroe Papers). Enclosures not found, but see n. 4.



   
   See JM to King, 9 Oct. 1802.



   
   King’s dispatch no. 64 is dated 3 May 1802; no. 75 is dated 10 Aug. 1802 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (4 vols. to date; Charlottesville, Va., 1986—)., 3:182–83, 471–72).



   
   PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (4 vols. to date; Charlottesville, Va., 1986—)., 3:611–13.



   
   For Jefferson’s message to Congress, see Ford, Writings of JeffersonPaul Leicester Ford, ed., The Writings of Thomas Jefferson (10 vols.; New York, 1892–99)., 8:181–87.


